Case 21-06002-BPH   Doc 2   Filed 01/27/21 Entered 01/27/21 17:13:21   Desc Main
                            Document      Page 1 of 2




                                                                21-06002-NGH
Case 21-06002-BPH   Doc 2   Filed 01/27/21 Entered 01/27/21 17:13:21   Desc Main
                            Document      Page 2 of 2




                Stephen W. Kenyon

                                                o· States Courts
                                              United
   01/27/2021                                     ,strict of Idaho

                                                ISSUED
                                                Andrea Rutter
                                           on Jan 27, 2021 4:08 pm
